DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 8 last paragraph, filed 07/28/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gardiner (US20170217100).

Claim Interpretation
Claim 1 recites the limitation “and optionally a roll ranging from 0 degrees to 180 degrees” in lines 4-5. While not indefinite, the use of the term “optionally” indicates the remainder of the limitation gives no patentable weight to the claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “plurality of laminated of corrugated layers” in lines 3-4 should read –plurality of laminated corrugated layers–.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11-16, and 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardiner (US20170217100), hereinafter Gardiner 1.

In reference to claim 1:
Gardiner 1 discloses a method of additive manufacturing (para 0006 Fig. 1B), the method comprising:
forming an object comprising a plurality of laminated corrugated layers of material using a three-dimensional (3D) printer (paras 0025-0028; Figs. 1B-2), wherein each of the corrugated layers of the plurality of laminated of corrugated layers has a thickness, a length, a width, a height (paras 0025-0028; Figs. 1B-2)
wherein each corrugated layer of the plurality of corrugated layers has a cross-sectional area defined by the thickness and width at any given point along the length of the corrugated layer, wherein the cross sectional area of each corrugated layer of the plurality of laminated corrugated layers is substantially the same, and wherein the cross-sectional area of each corrugated layer of the plurality of laminated corrugated layers is substantially constant along the entire length of each of the corrugated layers (paras 0025-0028; Figs. 1B-2), and
wherein each corrugated layer varies in height along the length of the corrugated layer, and wherein the height of each corrugated layer at a position along the length of the corrugated layer is greater than the height of a planar layer that can be formed using the 3D printer having the same thickness and width as the corrugated layer  (paras 0025-0028; Figs. 1B-2).

In reference to claim 4:
In addition to the discussion of claim 1, above, Gardiner 1 further discloses wherein the height of the corrugated layer is measured along the build direction of the 3D printer (paras 0025-0028; Figs. 1B-2).

In reference to claim 5:
In addition to claim 1, above, Gardiner 1 further discloses further comprising forming a first transition layer of material using the 3D printer, wherein the first transition layer has a thickness, a length, a width, and a height (paras 0025-0028; Figs. 1B-1D),
wherein the first transition layer of material has a cross-sectional area defined by the thickness and the width of the first transition layer at any given point along the length of the first transition layer (paras 0025-0028; Figs. 1B-1D),
wherein the height of the first transition layer varies along the length of the first transition layer (paras 0025-0028; Figs. 1B-1D),
wherein the height of the first transition layer at a position along the length of the first transition layer is greater than the height of a planar layer that can be formed using the 3D printer having the same thickness and width as the first transition layer  (paras 0025-0028; Figs. 1B-1D), and
wherein the height of the first transition layer is less than the height of the corrugated layer when measured at the same position along the length of the first transition layer and the corrugated layer (paras 0025-0028; Figs. 1B-1D).

In reference to claim 6:
In addition to the discussion of claim 5, above, Gardiner 1 further discloses wherein the first transition layer is adjacent to the corrugated layer (paras 0025-0028; Figs. 1B-1D).

In reference to claim 7:
In addition to the discussion of claim 5, above, Gardiner 1 further discloses further comprising the step of forming a second transition layer using the 3D printer, wherein the second transition layer has a thickness, a length, a width, and a height (paras 0025-0028; Figs. 1B-1D),
wherein the second transition layer of material has a cross-sectional area defined by the thickness and the width of the second transition layer at any given point along the length of the second transition layer (paras 0025-0028; Figs. 1B-1D),
wherein the height of the second transition layer varies along the length of the second transition layer (paras 0025-0028; Figs. 1B-1D),
wherein the height of the second transition layer at a position along the length of the second transition layer is greater than the height of a planar layer that can be formed using the 3D printer having the same thickness and width as the second transition layer (paras 0025-0028; Figs. 1B-1D),
wherein the height of the second transition layer is less than the height of the corrugated layer when measured at the same position along the length of the first transition layer and the corrugated layer (paras 0025-0028; Figs. 1B-1D), and
wherein the height of the second transition layer is greater than the height of the first transition layer when measured at the same position along the length of the second transition layer and the first transition layer  (paras 0025-0028; Figs. 1B-1D).

In reference to claim 8:
In addition to the discussion of claim 7, above, Gardiner 1 further discloses wherein the first transition layer is adjacent to the second transition layer (paras 0025-0028; Figs. 1B-1D).

In reference to claim 9:
In addition to the discussion of claim 7, above, Gardiner 1 further discloses wherein the second transition layer is adjacent to the corrugated layer (paras 0025-0028; Figs. 1B-1D).

In reference to claim 11:
In addition to the discussion of claim 5, above, Gardiner 1 further discloses wherein the cross-sectional area of the first transition layer is substantially constant along the length of the first transition layer (paras 0025-0028; Figs. 1B-1D).

In reference to claim 12:
In addition to the discussion of claim 5, above, Gardiner 1 further discloses wherein the cross-sectional area of the first transition layer varies along the length of the first transition layer (Fig. 1B first three layers on the left side of the platform, Fig. 1C and 1D).

In reference to claim 13:
In addition to the discussion of claim 5, above, Gardiner 1 further discloses wherein the cross-sectional area of the second transition layer is substantially constant along the length of the second transition layer (Fig. 1B fourth layer on the left side of the platform).

In reference to claim 14:
In addition to the discussion of claim 5, above, Gardiner 1 further discloses wherein the cross-sectional area of the second transition layer varies along the length of the second transition layer (Fig. 1B layers 2 and 3 on the left side of the platform).

In reference to claim 15:
In addition to the discussion of claim 5, above, Gardiner 1 further discloses wherein the first transition layer is comprised of planar layers (Fig. 1C).

In reference to claim 16:
In addition to the discussion of claim 5, above, Gardiner 1 further discloses wherein the second transition layer is comprised of planar layers (Fig. 1C).

In reference to claim 43:
In addition to the discussion of claim 1, above, Gardiner 1 further discloses wherein 
forming an object comprises depositing a corrugated layer directly on a corrugated form (Fig. 1B first 4 layers, including the embedded bump, on the left)(Further, see discussion of “planar” in paragraph 0024 of Applicant’s Specification as published), 
wherein the corrugated form comprises a plurality of discrete groups of planar layers (Fig. 1B first 4 layers, including the embedded bump, on the left)(Further, see discussion of “planar” in paragraph 0024 of Applicant’s Specification as published).
wherein the planar layers of each group form are each a different length along a first axis (Fig. 1B first 4 layers, including the embedded bump, on the left)(Further, see discussion of “planar” in paragraph 0024 of Applicant’s Specification as published), 
wherein the planar layers in a group are stacked upon each other in decreasing size order with the longest planar farthest away from the corrugated layer and the shortest planar layer closest to the corrugated layer (Fig. 1B first 4 layers, including the embedded bump, on the left)(Further, see discussion of “planar” in paragraph 0024 of Applicant’s Specification as published).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10, 18, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner 1 as applied to claims 1 and 5 above, and further in view of Chakraborty (Extruder path generation for Curved Layer Fused Deposition Modeling – previously of record).

In reference to claims 10 and 18:
In addition to the discussion of claim 5, above, Gardiner 1 does not disclose wherein the step of forming the first transition layer comprises depositing material on a corrugation form, wherein the corrugation form has a height, length, width, and thickness, wherein the corrugation form has a cross-sectional area defined by the width and thickness of the corrugation form, wherein the corrugation form varies in height along the length of the corrugation form, and wherein the variation in height along the length of the corrugation form is substantially the same as the variation in height along the length of the first transition layer (claim 10) or wherein the corrugation form is a non-laminate material (claim 18).
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Chakraborty discloses a method for fused deposition modeling (abstract). Chakraborty further discloses utilizing a non-laminate work table having a height, length, width, and thickness that has a shape (variation in height along the length) corresponding to the desired shape of the subsequently printed layer of material (Fig. 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Gardiner with the build platform of Chakraborty because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the lowest printed material has a lower face shaped to coincide with the rest of the material layer.

In reference to claim 44:
In addition to the discussion of claim 1, above, Gardiner 1 does not disclose wherein the plurality of corrugated layers are formed in a radial pattern. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Chakraborty discloses a method for fused deposition modeling (abstract). Chakraborty further discloses deposition of corrugated layers in a radial pattern (Fig. 12c). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Gardiner with the build platform of Chakraborty because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the object is formed using a deposition pattern known for making corrugated layers.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner 1 and Charkraborty as applied to claim 10, above, and further in view of Hanson (Top Five Benefits of Additive Manufacturing (You Never Considered).
In addition to the discussion of claim 10, above, modified Gardiner 1 does not teach wherein the corrugation form is comprised of planar layers. However, this would have been obvious in view of Hanson. Hanson discloses that additive manufacturing, e.g. forming an object such as the corrugation form using a plurality of planar layers, provides for mitigates cost and delays caused by optimization (pg 1 last paragraph continuing through pg 2 first full paragraph). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize additive manufacturing to produce the corrugated form in order to mitigate costs and delays.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner 1 as applied to claim 1, above, and further in view of Gardiner (US20170225445 – previously of record), hereinafter Gardiner 2.
In addition to the discussion of claim 1, above, Gardiner 1 does not disclose wherein the method of additive manufacturing is fused filament fabrication. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Gardiner 2 teaches a method for producing corrugated layers (Fig. 5). Gardiner further discloses the use of fused filament fabrication to produce the object having corrugated layers (paras 0002, 0039; Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize fused filament fabrication, as taught by Gardiner 2, in the method of Gardiner 1 because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. an object having corrugated layers is formed by a system known as capable for forming corrugated layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US20180117219)
Maué (US20170274588)
Rabinovitch (US6441338)
Hyman (US20030035917).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742